Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 15, 2013

                           No. 04-13-00192-CV and 04-13-00193-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.S.,
                      A MENTALLY ILL PERSON,

                      From the Probate Court No 1, Bexar County, Texas
                      Trial Court No. 2013-MH-0659 and 2013-MH-0591
                       Honorable Polly Jackson Spencer, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due on April 24, 2013. Neither the brief nor a motion for
extension of time has been filed. It is therefore ORDERED that appellant file appellant’s brief
no later than May 24, 2013. If appellant fails to file the brief by this date, this appeal will be
dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).




                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2013.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court